DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicant’s Attorney, Mattew W. Glause (Reg. No. 69,632) on 03/24/2022.The application has been amended as follows: 
Amend the title of the specification as follows:
INTEGRATED CIRCUIT WITH DIFFERENT MEMORY GATE WORK FUNCTIONS

Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-7 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires 
Claims 8-14 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 8 that requires “a work function that is within about 0.4 electron volts (eV) of a work function of doped polysilicon” (see lines 7-8) in conjunction with “the second doping type is opposite the first doping type (see last line). The closest reference is Lee (US 2006/0261398). 
Claims 15-20 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 15 that requires “a difference between the first and second work functions is less than about 0.5-1.5 electron volts (eV)” (see last line). The closest reference is Lee (US 2006/0261398). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892